Case 1:20-cv-08388-EGS Document 25-3 Filed O2/4 FTAA RH HITT EIEEIL AUTH HEL WEL

CPR Solos aAds

Y
OR BK Snes? Fae ops
RECORDED 10/04/2019 oo957123

Folm Beach Countys Florida
DECLARATION OF DOMICILE Sharon R. BocksCLERK & COMPTROLLER

Fas 0239 - 2403 (2pgs}
For Domiciliaries of the State Of Florida:

   
  
   

 

lerk of the Circuit Court (County Comptroller) of Palm Beach County, Florida.

¥ declaration of domicile in the State of Florida that ! am filing this day in
e and in conformity with Section 222.17, Florida Statutes.

Donald.J Trump hereby declare that | reside

in and in a place of abode at:
1100 South Ocean Boulevard

street and number)

 

 

Palm Beach, Palm Beach County _ Florida
G and county)
which place of ab | recognize and intend to maintain as my permanent home and, if | maintain another place or
places of abode in s ther state or states, | hereby declare that my above-described residence and abode in the
State of Florida constitutes my predominant and principal home, and | intend to continue it permanently as such. | am,
at the time of making thi aration, a bona fide resident of the State of Florida residing at:
1100 Soxt}Pcean Boulevard
(street an r)
Palm Bea Beach County , Florida

 

(city and county
| formerly resided. at:” 2

721 Fifth Avenues,
(street and number) \OY

New York, New Yo ty, New York
(city, county and state) “x”

and the place or places where | maintain ano r other place or places of abode are as follows: (Here list street

address, city, county, and state of any other p 65 places o™jbode.)
See attached Schedule A. \° oS . . B
ee We ’ weer 7 Py Pi a ad

  
  
    
 

  

oy

 

 

oe ature)
Sworn to and subscribed before me this ata S 2p whew 1, 2019
“ we
TAZ Ee Kolb ae
(Sigfature of Notary Public, ater er (h han bie sx
Vasu Gq EF L. Kale

 

 

(Print, type or stamp Pend of Notary Public)

Personally Known or Producedidentification = —"#,, 5

(Check One) ne,

star hog,

 

?. ‘
Heaven yet

Type of Identification Produced:

- 121416 (See reverse side for Domiciliaries of States Other than the State of Florida)
Case 1:20-cv-03388-EGS Document 25-3 Filed 02/24/21

Schedule A

Declaration of Domicile
of Donald J. Trump

The places where I maintain other places of abode are as follows:

iret City County
(1) 160Q Pennsylvania.Ave, NW Washington N/A
(2) 9 ington Road _ Bedminster Somerset

2

8
ER

(Z

&
CQ
O)

Book30932/Page240
Page 2 of ©FN#20190364271
Page 2 of 2

State
D.C.

NJ
